Opinion filed December 1, 2011




                                             In The

   Eleventh Court of Appeals
                                          __________

                                     No. 11-11-00329-CV
                                         __________

                  JOHN DYCK, Appellant
                          V.
   STATE FARM MUTUAL AUTOMOBILE INSURANCE CO., Appellee

                           On Appeal from the 106th District Court
                                    Gaines County, Texas
                             Trial Court Cause No. 11-05-16234


                            MEMORANDUM                  OPINION
       The parties to this restricted appeal, John Dyck and State Farm Mutual Automobile
Insurance Co., have filed a joint motion to dismiss this appeal pursuant to TEX. R.
APP. P.42.1(a)(2). In the motion, the parties state that they “have reached an agreement to settle
and compromise their differences” in the underlying suit. Pursuant to Rule 42.1(a)(2)(B), the
parties request that this court set aside the trial court’s default judgment without regard to the
merits and remand the case to the trial court for rendition of judgment in accordance with the
parties’ agreement.
       Therefore, in accordance with the parties’ request, the trial court’s judgment is set aside,
and this case is remanded to the trial court for further proceedings in accordance with the parties’
agreement.
       The joint motion to dismiss is granted, and the appeal is dismissed.


December 1, 2011                                             PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.